FILED
                            NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JASON ALAN CATZ, Esquire,                        No. 10-17714

               Plaintiff - Appellant,            D.C. No. 4:03-cv-00091-FRZ

  v.
                                                 MEMORANDUM*
SUSAN RUTH CHALKER; et al.,

               Defendants - Appellees,

FIDELITY INVESTMENTS, named as
Fidelity Investments (FMR Corporation) -
of the State of Massachusetts;
WATERHOUSE SECURITIES,

               Defendants-counter-claimants
- Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

      Jason Alan Catz appeals pro se from the district court’s order granting

attorney’s fees to Leonard Karp and Annette Everlove. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion an award of fees,

Braunstein v. Ariz. Dep’t of Transp., 683 F.3d 1177, 1184 (9th Cir. 2012), and

review de novo the underlying legal analysis, Harris v. Maricopa Cnty. Superior

Court, 631 F.3d 963, 970 (9th Cir. 2011). We vacate and remand.

      In a prior appeal, we remanded for the district court to determine the amount

of fees attributable solely to the representation of Karp and Everlove. On remand,

the district court awarded all fees incurred in defending the meritless claims against

Karp and Everlove, regardless of whether the work done on behalf of Karp and

Everlove might have benefitted another defendant against whom frivolous claims

were not brought. However, Fox v. Vice, __ U.S. __, 131 S. Ct. 2205 (2011),

decided after the district court’s order, held that defendants may be awarded only

those fees requested which “would not have accrued but for the frivolous claim.”

Id. at 2216. It appears that the district court may have improperly awarded some

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Catz’s request
for oral argument is denied.

                                          2                                     10-17714
costs that would have been incurred regardless of the frivolous allegations against

Karp and Everlove. Cf. id. (noting that “the ‘but-for’ standard . . . may in some

cases allow compensation to a defendant for attorney work relating to both

frivolous and non-frivolous claims”). In light of the Supreme Court’s recent

decision in Fox, we vacate the award and remand to the district court to conduct

the requisite “but for” analysis.

      We reject defendants’ contention that the entire fee award can be

alternatively affirmed under 28 U.S.C. § 1927.

      Robert S. Catz’s motion for leave to file an amicus brief is denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                    10-17714